Exhibit 10.16
 
EXCLUSIVE ASSIGNMENT OF SUPPLIER SERVICE AGREEMENT
 
      This Exclusive Assignment of the Supplier Service Agreement (the
“Assignment”) is made on this 20th day of September, 2010,
 
BY:
Talent Search and Rescue, LLC
(“Assignor”); and
IN FAVOR OF:
Generation Zero Group, Inc.
(“Assignee”).

 
Together referred to as the “Parties”
 
       Background. This Assignment represents the rights and responsibilities of
the parties regarding the assignment of the exclusive right to fulfill the
Beeline Supplier Services
Agreement contracted to Talent Search and Rescue and hereby assigned to
Generation Zero Group, Inc.
 
COVENANTS
 
      In consideration of good and valuable consideration, receipt of which is
hereby acknowledged, Assignor hereby agrees as follows:
 
1.Definitions. The following capitalized terms in this Assignment shall have the
following meanings:
 
       “Assignee” means the Assignee named in the caption of this Assignment and
its successors and assigns.
 
       “Assignment” means this Exclusive Assignment of the Supplier Service
Agreement in the Beeline Program at XO Management Services, Inc., and all
modifications, renewals and extensions of, and all amendments to, this
Assignment.
 
       “Assignor” means the Assignor named in the caption of this Assignment and
its successors and assigns.
 
“Event of Default” has the meaning set forth in Section 6.
 
       “Service Supplier Documents” mean this Assignment, the Beeline Supplier
Services Agreement, and any other documents executed in connection with this
Assignment and the
Beeline Supplier Services Agreement and all amendments, modifications,
restatements or extensions thereof.
 
       “Expenses” means all existing and future indebtedness, obligations, and
liabilities of all kinds owing in connection with the execution of the Services
Contract, including but not limited to payroll, insurance premiums, credit line
payments and office expenses.
 
“Services” has the meaning set forth in the Beeline Supplier Services Agreement.
 
 

--------------------------------------------------------------------------------

 
       “Service Contract” shall mean the Beeline Supplier Services Agreement,
part of the Beeline Program at XO Management Services, Inc.
 
2. Granting Clause.
 
       (a) For the value set forth in 2(b) below, Assignor hereby absolutely and
unconditionally assigns and transfers to Assignee and Assignee’s successors and
assigns: (i) all of Assignor’s exclusive right to perform the Services under the
Beeline Supplier Services Agreement; and (ii) Fifty Percent (50%) of the net
proceeds of the Service Contract for the first Ninety (90) days of the Services
Contract.
 
       (b) In consideration for the exclusive right to execute the Services
Contract, subject to the conditions set forth in Section 2(b) below, Assignee
will transfer Five Hundred Thousand
(500,000) shares of common stock of Generation Zero Group, Inc. (“GNZR”) to
Caesar Capital Group, LLC, a single member LLC, disregarded entity for tax
purposes and under common ownership as Assignor.
 
       (c) Ninety (90) days, after the execution of the Services Contract, the
Assignee has the option to purchase an additional interest in the net income.
Assignor will assign an additional Thirty Percent (30%) interest to the Assignee
in exchange for Five Hundred Thousand (500,000) shares of Generation Zero Group,
Inc. If the Assignee exercises this option, Assignee will then receive Eighty
Percent (80%) of the net proceeds from the Services Contract and Assignor will
receive Twenty Percent (20%) for the remainder of the Services Contract and any
and all renewals unless otherwise agreed to in writing by the parties.
 
(d) The transfer of the GNZR shares set forth in Section 2(b) above will be
withdrawn if:
 
(i) no consultants are put on payroll through the Service Contract, or
 
(ii) no consultants are put on payroll through any other contract assigned,
transferred or brought in through the Assignor.
 
      (e) Regarding the shares of common stock of GNZR to be issued (the
“Shares”), the Assignor acknowledges the following:
 
               (i) The Assignor recognizes that the Shares have not been
registered under the Securities Act of 1933, (The “Act”) as amended, nor under
the securities laws of any state and,
therefore cannot be resold unless the resale of the Shares are registered under
the Act or an exemption from registration is available.
 
               (ii) The Assignor acknowledges that it has received all
information it considers necessary or advisable to make a decision concerning
the purchase of the Shares, and has had an opportunity to review all documents
relating to GNZR that the Assignor deems necessary in the decision to accept the
Shares.
 
 

--------------------------------------------------------------------------------

 
                (iii) Assignor recognizes that the Shares involve substantial
risks, including loss of the entire amount of value of the Shares, has taken
full cognizance of and understands all of
the risks related to the acceptance of the Shares. Assignor further recognizes
that no Federal or state agencies has made any finding or determination as to
the fairness of this transaction or any recommendations or endorsement of the
Shares.
 
               (iv) Assignor or Assignor’s representative, as the case may be,
has such knowledge and experience in financial, tax and business matters so as
to enable Assignor to utilize the information made available to Assignor to
evaluate the merits and risks of an ownership in the Shares and to make an
informed decision with respect thereto.
 
(v) Assignor is an “accredited investor” as that term is defined in Rule 501 of
the Act.
 
               (vi) Assignor realizes the Shares cannot be readily sold as they
will be restricted securities and therefore the Shares must not be accepted
unless the Assignor has liquid assets sufficient to assure that the Assignor can
provide for current needs and possible personal contingencies.
 
                (vii) All information which the Assignor has provided to the
Assignee concerning Assignor’s financial position and knowledge of financial and
business matters is correct and
complete as of the date hereof, and if there shall be any material change in
such information prior to the termination of this Assignment, Assignor will
provide Assignee with such information
 
                 (viii) Assignor has not become aware of and has not offered the
Shares by any form of general solicitation or advertising, including but not
limited to advertisements, articles,
notices, or other communications published in any newspaper, magazine, or other
similar media or television or radio broadcast or any seminar or meeting where
to Assignor’s knowledge, those individuals what have attended have been invited
by any such or similar means of general solicitation or advertising.
 
                 (ix) Assignor understands and agrees that a legend has been or
will be placed on the certificates or other document(s) evidencing the Shares in
substantially the following form:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED OR ANY STATE SECURITIES ACT. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD, TRANSFERRED,
PLEDGED OR HYPOTHECATED UNLESS THEY HAVE BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED AND ANY APPLICABLE STATE SECURITIES ACT OR THE
CORPORATION SHALL HAVE BEEN FURNISHED WITH AN OPINION OF COUNSEL, SATISFACTORY
TO COUNSEL FOR THE CORPORATION, THAT REGISTRATION IS NOT REQUIRED UNDER ANY SUCH
ACTS.”
 
 

--------------------------------------------------------------------------------

 
4. Payment to Assignee. Assignor will receive all payments under the Services
Contract. After payment of all expenses, the net profits will be divided and
paid to the Assignee and the Assignor according to Section 2. Payments shall be
made to Assignee within Thirty (30) days of receipt. Any payment not made within
Thirty (30) days shall accrue interest at One Percent (1%).
 
5. Provision of Services. Assignee hereby agrees to perform all its duties and
obligations under the Services Contract, this Assignment and other documents
relating to the Services Contract or the Services to be provided thereunder. If
there shall be any inconsistency between any term or condition of this
Assignment and that of the Services Contract, the term or condition in the
Services Contract shall prevail. Assignor agrees to cooperate in all reasonable
respects in the operation of the Services Contract.
 
6. Events of Default. An Event of Default shall constitute any of the following:
 
       (a) If the Assignee shall at any time fail to perform a task, obligation,
order, request or other responsibility under the Services Contract, this
Assignment or Services Supplier
Documents or any order or additional contract or agreement resulting therefrom;
 
        (b) If the Assignee shall in any way violate, breach or cause the
cancellation of the Services Contract or Services Supplier Documents or any
other document or additional contract pertaining thereto; and
 
        (c) if Assignee shall commence any case, proceeding or other action: (i)
under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment, liquidation, dissolution, composition or other relief with respect
to it or its debts; or (ii) seeking appointment of a receiver, trustee,
custodian or other similar official for it or for all or any substantial part of
its property, or the Assignee shall make a general assignment for the benefit of
its creditors; or (iii) there shall be commenced against the Assignee any case,
proceeding or other action of a nature referred to above or seeking issuance of
a warrant of attachment, execution, distraint or similar process against all or
any substantial part of its property, which case, proceeding or other action
results in the entry of any order for relief or remains undismissed,
undischarged or unbonded for a period of Sixty (60) days; or (iii) the Assignee
shall take any action indicating its consent to, approval of, or acquiescence
in, or in furtherance of, any of the acts set forth; or (iv) the Assignee shall
generally not, or shall be unable to, pay its debts as they become due or shall
admit in writing its inability to pay its debts;
 
        (d) any representation or warranty made by the Assignee or any other
person or entity under this Assignment or any other document shall prove to have
been incorrect in any material respect when made; or
 
        (e) If Assignor fails to pay Assignee its share of the net profits
within the time period prescribed in Section 4. Assignee shall give Assignor
notice of such default and Assignor shall have a reasonable period of time to
remedy such default.
 
 

--------------------------------------------------------------------------------

 
7. Remedies. After any failure to perform any of the terms and conditions of
this Assignment or upon the occurrence of any “Event of Default”, Assignor may,
at Assignor’s option, do any of the following in any order and at any time, at
Assignor’s expense for doing so, simultaneously or not simultaneously: (a)
manage and operate the Services Contract; (c) cancel or modify this Assignment;
(d) exercise any right or remedy available at law or in equity; and (e) perform
such other acts in connection with the management and execution of the Services
Contract as Assignor, in its reasonable discretion, may deem proper.
 
8. Other Remedies. No provision of this Assignment and no act done or omitted by
either party pursuant to this Assignment shall be deemed to be a waiver by
either party of any
rights and remedies under this Assignment or any other Services Contract, and
this Assignment is made and accepted without prejudice to any of the rights and
remedies possessed by either party under any other Services Contract or
agreement, or at law or in equity.
 
9. Expenses. Any payments or expenses incurred by Assignor incurred under
performance of the Services Contract including curing any defaults by Assignor
or Assignee on
the credit line at Sterling Bank and any costs for enforcing Assignee’s remedies
hereunder, shall be part of the “Expenses” and shall be repaid before any net
income is distributed.
 
10. Further Assurances. Assignor shall, within Five (5) days of execution of
this Assignment, execute and deliver requisite documentation to the transfer
agent and cause to be delivered Five Hundred Thousand (500,000) shares of common
stock of Generation Zero Group, Inc., and deliver original executed forms of the
documents to Assignor. Failure to provide the stock certificate within Seven (7)
business days shall constitute and Event of Default.
 
11. Press Release. Any and all press releases relating to this Assignment, the
performance of Services under this Assignment or the Services Contract released
by the Assignee must be approved by the Assignor before public disclosure.
 
12. Governing Law. This Assignment shall be binding upon and inure to the
benefit of the Assignee and the Assignor and their respective successors and
assigns; provided that the Assignee may not assign this Assignment, in whole or
in part, by operation of law or otherwise, without the prior written consent of
the Assignor. This Assignment, and any claims arising out of relating to this
Assignment, whether in contract or tort, statutory or common law, shall be
governed exclusively by, and construed in accordance with the laws of the State
of New York without regard to principles of conflicts of laws.
 
15. Jurisdiction. THE ASSIGNEE CONSENTS THAT ANY LEGAL ACTION OR PROCEEDING
AGAINST IT UNDER, ARISING OUT OF OR IN ANY MANNER RELATING TO THIS ASSIGNMENT,
OR ANY OTHER INSTRUMENT OR DOCUMENT EXECUTED AND DELIVERED IN CONNECTION
HEREWITH SHALL BE BROUGHT EXCLUSIVELY IN ANY COURT OF THE STATE OF NEW YORK OR
IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK. THE
BORROWER, BY THE EXECUTION AND DELIVERY OF THIS ASSIGNMENT, EXPRESSLY AND
IRREVOCABLY CONSENTS AND SUBMITS TO THE PERSONAL JURISDICTION OF ANY OF SUCH
COURTS IN ANY SUCH ACTION OR PROCEEDINGS. THE BORROWER AGREES THAT PERSONAL
JURISDICTION OVER IT MAY BE OBTAINED BY THE DELIVERY OF A SUMMONS BY PERSONAL
DELIVERY OR OVERNIGHT COURIER AT THE ADDRESS PROVIDED ON THE SIGNATURE PAGE OF
THIS ASSIGNMENT. ASSUMING DELIVERY OF THE SUMMONS IN ACCORDANCE WITH THIS
PROVISION, THE BORROWER HEREBY EXPRESSLY AND IRREVOCABLY WAIVES ANY ALLEGED LACK
OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON-CONVENIENS OR ANY SIMILAR
BASIS.
 
 

--------------------------------------------------------------------------------

 
      Whereas, the Parties have executed this Exclusive Assignment of Supplier
Service Agreement as of the date first written above.
 
 
 
ASSIGNEE:
ASSIGNOR:
   
Generation Zero Group, Inc.
Talent Search and Rescue, LLC
 
 
By: /s/ Matthew D. Krieg
By: /s/ Michael Woloshin
Name: Matthew D. Krieg
Name: Michael Woloshin
Title: Chief Executive Officer
Title: Managing Member
Address:
Talent Search and Rescue
Five Concourse Parkway
c/o Michael Woloshin
Suite 2925
15 Birch Court
Atlanta, Georgia 30328
Ossining, New York 10562

 

 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 